Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 04/20/2022. Claims 1-2, 4-9, and 11-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 19 is/are drawn to method (i.e., a process), claim(s) 20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 1 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 19, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-2, 4-9, and 11-20 are directed to determining and transmitting content based on demographic and location of the user. Specifically, the claims recite obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server perform(s) the steps or functions of obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining and transmitting content based on demographic and location of the user. As discussed above, taking the claim elements separately, the computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server perform(s) the steps or functions of obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining and transmitting content based on demographic and location of the user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2, 4-9, and 11-18 further describe the abstract idea of determining and transmitting content based on demographic and location of the user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-9, and 11-20.


NPL
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Anonymizing interview data: challenges and compromise in practice” describes “Anonymising qualitative research data can be challenging, especially in highly sensitive contexts such as catastrophic brain injury and end-of-life decisionmaking. Using examples from in-depth interviews with family members of people in vegetative and minimally conscious states, this article discusses the issues we faced in trying to maximise participant anonymity alongside maintaining the integrity of our data. We discuss how we developed elaborate, context-sensitive strategies to try to preserve the richness of the interview material wherever possible while also protecting participants. This discussion of the practical and ethical details of anonymising is designed to add to the largely theoretical literature on this topic and to be of illustrative use to other researchers confronting similar dilemmas”.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20130024542A1 teaches similar invention which describes Control or configuration access can be inhibited from the mobile device or from other devices when the mobile device is not located in the proximity of the machine system or industrial device. For example, a user may wish to configure or control a machine system from the mobile device, but would be prevented from doing so unless nearby the actual machine system, such as in an on-site maintenance scenario. A proximity authentication process can be performed on a mobile device seeking to control the machine system, where the proximity authentication relies upon a short-range wireless interface connecting and establishing the proximate location via proximity authorization elements of the machine system or building environment. The proximity authorization can prevent unauthorized or remote tampering with the machine systems, or to limit write-access to configuration data of a machine system to only mobile devices within a certain distance. The certain distance can be based on if the mobile device and the machine system can establish a direct wireless connection. Since many forms of wireless links cannot be established over a large distance, connectivity ensures proximate distance. The proximity of the mobile device to the machine system can be determined by a short-range wireless connection, such as when Bluetooth, RFID, ZigBee, or Wi-Fi connectivity is possible. Other location determination methods can be employed, such as wireless signal triangulation, global positioning system (GPS) positioning, inertial positioning, or accelerometer-based positioning. The machine systems can also include location determination systems to enable calculating a distance from the mobile device to the machine system. A database of geographical coordinates can also be referenced to determine proximity of the mobile device to a machine system, where the database includes coordinates of a variety of machine systems.

Response to Arguments
6.	Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to determining and transmitting content based on demographic and location of the user.
	Examiner respectfully disagrees. Claims are directed towards determining and transmitting content based on demographic and location of the user as following: (Language from claim 1):
	obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data. 
Everything in bold describes what the abstract idea of determining and transmitting content based on demographic and location.

B.	Applicant argues that Claim invention of the Applicant’s case recites an improvement in transmitting content based on determination and location of the user and is similar to the McRo case where the McRo case is directed to a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention.
Examiner respectfully disagrees. The McRo case does not suggests that a claim is necessarily directed to patent eligible subject matter if it includes a combination of elements that amount to “ a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome, instead the court merely suggest that a combination of elements that amount to a particular solution to a problem or particular wat to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome may indicate or support the conclusion that a claim is directed to an improvement in computer related technology, However the instant claims (regardless of whenever or not the recite particular solution to a problem) are not directed to an improvement in computer-related technology. They are also not directed to a particular solution to a problem.
Furthermore, in McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the claims was not a process previously used by human animators. Id. at 1314. Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over "existing, manual 3-D animation techniques." Id. at 1316.
Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the claims do not recite a computer-automated process that uses rules for animators unlike those previously employed by humans or a simlar type of improvement. Rather, the present claims recite Methods Of Organizing Human Activity.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of determining and transmitting content based on demographic and location of the user which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to determining and transmitting content based on demographic and location of the user does not add technical improvement to the abstract idea. The recitations to “computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server” perform(s) the steps or functions of obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to determining and transmitting content based on demographic and location of the user does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining and transmitting content based on demographic and location of the user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

C.	Applicant submits that the claims are analogous to Amdocs, and provide an unconventional technical solution to a technological problem.  
Examiner respectfully disagrees. The Courts found in Amdocs that the claimed invention solved a technological problem and improved the performance of the computing system itself.  Contrary to Amdocs, the instant claimed invention, when implemented, does not effect a technological improvement; Neither the specification nor the claims provide or describe an improvement.  Thus, there is no technical evidence or support in the Applicant’s Specifications of any technical improvements to the functioning of the computing device itself, or technical improvements to another technology/technical field that would result from the instant claimed invention being implemented.


D.	Applicant argues regarding the 35 U.S.C. § 101 rejection that similar to BASCOM the claims are an ordered combinations of limitations that amount to significantly more than the abstract idea and recite “specific discrete implementation of the abstract idea of filtering content”.
	In BASCOM, the court agreed that the concept of filtering content was an abstract idea; however, the claims were found to be significantly more since they did not merely recite the abstract idea along with the requirement to perform it on the Internet, or on a set of generic computer components.  The inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces, because although, filtering content on the Internet was already a known concept, the patent described how its particular arrangement of elements was a technical improvement over prior art ways of filtering content. The instant claims provide the abstract idea of determining and transmitting content based on demographic and location of the user and merely use a computing/navigation device to implement the abstract idea.
Thus, like BASCOM, Applicant’s claims are directed to an abstract concept but unlike BASCOM, they do not improve any technology neither are they unconventional. (See the above rejection for 35 USC 101 analysis above).

	
	

	
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621